 1    MUSICK, PEELER & GARRETT LLP
                   ATTORNEYS AT LAW
 2          650 Town Center Drive, Suite 1200
            Costa Mesa, California 92626-1925
                   Telephone: 714-668-2400
 3                  Facsimile: 714-668-2490


 4 Donald E. Bradley (State Bar No. 145037)
    d.bradley@mpglaw.com
 5
   Attorneys for Defendant TRANS UNION LLC
 6
   and
 7 Kristin Marker (State Bar No. 278596)
   kmarker@qslwm.com
 8
   Quilling, Selander, Lownds, Winslett & Moser
 9 6900 Dallas Parkway, Suite 800
   Plano, TX 75024
10
   Telephone: (214) 560-5442
11 Facsimile: (214) 871-2100
12
13                               UNITED STATES DISTRICT COURT
14                            CENTRAL DISTRICT OF CALIFORNIA
15 WILLIAM HOWARD,                                   Case No. 8:19-cv-01099-JVS-KES
16          Plaintiff,                               Hon. James V. Selna
17 v.
                                                     ORDER RE STIPULATED
18 EQUIFAX INFORMATION                               PROTECTIVE ORDER
   SERVICES, LLC and TRANSUNION,
19 LLC,
20             Defendants.
21
22 1.            INTRODUCTION
23               1.1   PURPOSES AND LIMITATIONS
24               Discovery in this action is likely to involve production of confidential,
25 proprietary, or private information for which special protection from public
26 disclosure and from use for any purpose other than prosecuting this litigation may be
27 warranted. Accordingly, the parties hereby stipulate to and petition the Court to
28 enter the following Stipulated Protective Order. The parties acknowledge that this
                                                 1
     3926508.2
                    1 Order does not confer blanket protections on all disclosures or responses to
                    2 discovery and that the protection it affords from public disclosure and use extends
                    3 only to the limited information or items that are entitled to confidential treatment
                    4 under the applicable legal principles. The parties further acknowledge, as set forth
                    5 in Section 11.3, below, that this Stipulated Protective Order does not entitle them to
                    6 file confidential information under seal; Civil Local Rule 79-5 sets forth the
                    7 procedures that must be followed and the standards that will be applied when a party
                    8 seeks permission from the court to file material under seal.
                    9               1.2    GOOD CAUSE STATEMENT
                   10               The Parties seek protection for all confidential proprietary documents,
                   11 testimony, transcripts and other materials in this action produced by any party or
                   12 non-party and the information contained therein. The documents to be produced by
                   13 Defendants contain critical information regarding their computer systems involved
                   14 in credit reporting. These defendants’ credit-reporting businesses rely on the use of
                   15 their computer hardware and software. Defendants have worked hard and incurred
                   16 great cost to update their computer hardware and software to create the best possible
                   17 credit-reporting systems.
                   18               In order to operate national credit reporting services, defendants Trans Union
                   19 LLC (“Trans Union”) and Equifax Information Services, LLC. (“Equifax”) had to
                   20 design unique computer systems to process information received from tens of
                   21 thousands of diverse lenders and other entities involved in the credit industry, from
                   22 the public record and from other sources. Extremely sophisticated and unique
                   23 computer software designs were necessary to allow these defendants to process that
                   24 information in the form of credit reports as accurately as possible when a consumer
                   25 applies for credit. These defendants have spent hundreds of millions of dollars and
                   26 countless hours of employee time developing their unique and sophisticated
                   27 computer systems.
                   28               The sophistication of Equifax and Trans Union’s separate computer systems
MUSICK, PEELER
& GARRETT LLP
                                                                       2
ATTORNEYS AT LAW        3926508.2
                    1 is a major advantage for each in the marketplace. Were information about their
                    2 highly sophisticated computer systems to get into the hands of competitors
                    3 (including each other as defendants in this action), it would enable the competitors
                    4 to enhance their own systems and, in so doing, remove the marketing edge currently
                    5 enjoyed by each of them.             Similarly, were information about the design and
                    6 workings of those systems to get into the hands of a would-be competitor, it would
                    7 greatly facilitate that would-be competitor's efforts to develop its own sophisticated
                    8 computer system. Each of these would have a serious financial impact on these
                    9 defendants. Were this same type of information to get into criminal hands, it would
                   10 facilitate the efforts of those who seek to improperly access these defendants’ files
                   11 on consumers and perpetrate identity fraud. It would also facilitate the efforts of
                   12 those who seek to make changes to information in consumers’ files. In addition to
                   13 impairing the privacy of consumers, such actions could lead to a loss of confidence
                   14 in these defendants. This loss of confidence, critical in the credit reporting business,
                   15 could put these defendants out of business.
                   16               Finally, Plaintiff and Defendants will be disclosing Plaintiffs’ sensitive
                   17 personal information, and confidential information of other individuals may also be
                   18 disclosed. It is extremely important that this information remain protected and not
                   19 be readily available due to the dangers of identity theft.
                   20 2.            DEFINITIONS
                   21               2.1   Action: William Howard v. Equifax Information Services, LLC, et al.,
                   22 pending in the United States District Court for the Central District of California,
                   23 Southern Division – Santa Ana, bearing Case No. 8:19-cv-01099-JVS-KES.
                   24               2.2   Challenging Party: a Party or Non-Party that challenges the designation
                   25 of information or items under this Order.
                   26               2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                   27 how it is generated, stored or maintained) or tangible things that qualify for
                   28 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
MUSICK, PEELER
& GARRETT LLP
                                                                      3
ATTORNEYS AT LAW        3926508.2
                    1 Good Cause Statement.
                    2               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                    3 their support staff).
                    4               2.5   Designating Party: a Party or Non-Party that designates information or
                    5 items that it produces in disclosures or in responses to discovery as
                    6 “CONFIDENTIAL.”
                    7               2.6   Disclosure or Discovery Material: all items or information, regardless
                    8 of the medium or manner in which it is generated, stored, or maintained (including,
                    9 among other things, testimony, transcripts, and tangible things), that are produced or
                   10 generated in disclosures or responses to discovery in this matter.
                   11               2.7   Expert: a person with specialized knowledge or experience in a matter
                   12 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                   13 an expert witness or as a consultant in this Action.
                   14               2.8   House Counsel: attorneys who are employees of a party to this Action.
                   15 House Counsel does not include Outside Counsel of Record or any other outside
                   16 counsel.
                   17               2.9   Non-Party: any natural person, partnership, corporation, association, or
                   18 other legal entity not named as a Party to this action.
                   19               2.10 Outside Counsel of Record: attorneys who are not employees of a
                   20 party to this Action but are retained to represent or advise a party to this Action and
                   21 have appeared in this Action on behalf of that party or are affiliated with a law firm,
                   22 which has appeared on behalf of that party, and includes support staff.
                   23               2.11 Party: any party to this Action, including all of its officers, directors,
                   24 employees, consultants, retained experts, and Outside Counsel of Record (and their
                   25 support staffs).
                   26               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                   27 Discovery Material in this Action.
                   28               2.13 Professional Vendors: persons or entities that provide litigation support
MUSICK, PEELER
& GARRETT LLP
                                                                       4
ATTORNEYS AT LAW        3926508.2
                    1 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                    2 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                    3 and their employees and subcontractors.
                    4               2.14 Protected Material:     any Disclosure or Discovery Material that is
                    5 designated as “CONFIDENTIAL.”
                    6               2.15 Receiving Party:      a Party that receives Disclosure or Discovery
                    7 Material from a Producing Party.
                    8 3.            SCOPE
                    9               The protections conferred by this Stipulation and Order cover not only
                   10 Protected Material (as defined above), but also (1) any information copied or
                   11 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                   12 compilations of Protected Material; and (3) any testimony, conversations, or
                   13 presentations by Parties or their Counsel that might reveal Protected Material.
                   14               Any use of Protected Material at trial will be governed by the orders of the
                   15 trial judge. This Order does not govern the use of Protected Material at trial.
                   16 4.            DURATION
                   17               Even after final disposition of this litigation, the confidentiality obligations
                   18 imposed by this Order shall remain in effect until a Designating Party agrees
                   19 otherwise in writing or a court order otherwise directs. Final disposition shall be
                   20 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                   21 or without prejudice; and (2) final judgment herein after the completion and
                   22 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                   23 including the time limits for filing any motions or applications for extension of time
                   24 pursuant to applicable law.
                   25 5.            DESIGNATING PROTECTED MATERIAL
                   26               5.1   Exercise of Restraint and Care in Designating Material for Protection.
                   27 Each Party or Non-Party that designates information or items for protection under
                   28 this Order must take care to limit any such designation to specific material that
MUSICK, PEELER
& GARRETT LLP
                                                                        5
ATTORNEYS AT LAW        3926508.2
                    1 qualifies under the appropriate standards. The Designating Party must designate for
                    2 protection only those parts of material, documents, items, or oral or written
                    3 communications that qualify so that other portions of the material, documents, items,
                    4 or communications for which protection is not warranted are not swept unjustifiably
                    5 within the ambit of this Order.
                    6               Mass, indiscriminate, or routinized designations are prohibited. Designations
                    7 that are shown to be clearly unjustified or that have been made for an improper
                    8 purpose (e.g., to unnecessarily encumber the case development process or to impose
                    9 unnecessary expenses and burdens on other parties) may expose the Designating
                   10 Party to sanctions.
                   11               If it comes to a Designating Party’s attention that information or items that it
                   12 designated for protection do not qualify for protection, that Designating Party must
                   13 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                   14               5.2     Manner and Timing of Designations. Except as otherwise provided in
                   15 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                   16 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   17 under this Order must be clearly so designated before the material is disclosed or
                   18 produced.
                   19               Designation in conformity with this Order requires:
                   20               (a)     for information in documentary form (e.g., paper or electronic
                   21 documents, but excluding transcripts of depositions or other pretrial or trial
                   22 proceedings), that the Producing Party affix at a minimum, the legend
                   23 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                   24 contains protected material. If only a portion or portions of the material on a page
                   25 qualifies for protection, the Producing Party also must clearly identify the protected
                   26 portion(s) (e.g., by making appropriate markings in the margins).
                   27                     A Party or Non-Party that makes original documents available for
                   28 inspection need not designate them for protection until after the inspecting Party has
MUSICK, PEELER
& GARRETT LLP
                                                                        6
ATTORNEYS AT LAW        3926508.2
                    1 indicated which documents it would like copied and produced. During the inspection
                    2 and before the designation, all of the material made available for inspection will be
                    3 deemed “CONFIDENTIAL.”                  After the inspecting Party has identified the
                    4 documents it wants copied and produced, the Producing Party must determine which
                    5 documents, or portions thereof, qualify for protection under this Order. Then, before
                    6 producing the specified documents, the Producing Party must affix the
                    7 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                    8 portion or portions of the material on a page qualifies for protection, the Producing
                    9 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                   10 markings in the margins).
                   11               (b)   for testimony given in depositions that the Designating Party identify
                   12 the Disclosure or Discovery Material on the record, before the close of the
                   13 deposition all protected testimony.
                   14               (c)   for information produced in some form other than documentary and for
                   15 any other tangible items, that the Producing Party affix in a prominent place on the
                   16 exterior of the container or containers in which the information is stored the legend
                   17 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                   18 protection, the Producing Party, to the extent practicable, shall identify the protected
                   19 portion(s).
                   20               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   21 failure to designate qualified information or items does not, standing alone, waive
                   22 the Designating Party’s right to secure protection under this Order for such material.
                   23 Upon timely correction of a designation, the Receiving Party must make reasonable
                   24 efforts to assure that the material is treated in accordance with the provisions of this
                   25 Order.
                   26 6.            CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   27               6.1   Timing of Challenges.    Any Party or Non-Party may challenge a
                   28 designation of confidentiality at any time that is consistent with the Court’s
MUSICK, PEELER
& GARRETT LLP
                                                                      7
ATTORNEYS AT LAW        3926508.2
                    1 Scheduling Order.
                    2               6.2   Meet and Confer.     The Challenging Party will initiate the dispute
                    3 resolution process under Local Rule 37.1 et seq. or follow the procedures for
                    4 informal, telephonic discovery hearings on the Court's website.
                    5               6.3 If agreement is reached confirming or waiving the CONFIDENTIAL
                    6 designation as to any documents or testimony subject to the objection, the
                    7 designating party shall serve on all parties a notice specifying the documents and the
                    8 nature of the agreement. If any party disputes the other party’s designation of a
                    9 document as confidential, the burden of proof resides with the party asserting
                   10 confidentiality to prove that it deserves such treatment. The party who marked the
                   11 document as confidential shall seek a protective order from the Court to maintain the
                   12 Confidential designation within 21 days following the Parties meet and confer.
                   13 Frivolous challenges, and those made for an improper purpose (e.g., to harass or
                   14 impose unnecessary expenses and burdens on other parties) may expose the
                   15 Challenging Party to sanctions. Unless the Designating Party has waived or
                   16 withdrawn the confidentiality designation, all parties shall continue to afford the
                   17 material in question the level of protection to which it is entitled under the
                   18 Producing Party’s designation until the Court rules on the challenge.
                   19 7.            ACCESS TO AND USE OF PROTECTED MATERIAL
                   20               7.1   Basic Principles. A Receiving Party may use Protected Material that is
                   21 disclosed or produced by another Party or by a Non-Party in connection with this
                   22 Action only for prosecuting, defending, or attempting to settle this Action. Such
                   23 Protected Material may be disclosed only to the categories of persons and under the
                   24 conditions described in this Order. When the Action has been terminated, a
                   25 Receiving Party must comply with the provisions of section 13 below (FINAL
                   26 DISPOSITION).
                   27               Protected Material must be stored and maintained by a Receiving Party at a
                   28 location and in a secure manner that ensures that access is limited to the persons
MUSICK, PEELER
& GARRETT LLP
                                                                      8
ATTORNEYS AT LAW        3926508.2
                    1 authorized under this Order.
                    2               7.2   Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
                    3 otherwise ordered by the court or permitted in writing by the Designating Party, a
                    4 Receiving           Party    may     disclose    any       information   or   item   designated
                    5 “CONFIDENTIAL” only to:
                    6                     (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                    7 well as employees of said Outside Counsel of Record to whom it is reasonably
                    8 necessary to disclose the information for this Action;
                    9                     (b) the officers, directors, and employees (including House Counsel)
                   10 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                   11                     (c) Experts (as defined in this Order) of the Receiving Party to whom
                   12 disclosure is reasonably necessary for this Action and who have signed the
                   13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   14                     (d) court reporters and their staff;
                   15                     (e) professional jury or trial consultants, mock jurors, and Professional
                   16 Vendors to whom disclosure is reasonably necessary for this Action and who have
                   17 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   18                     (f) the author or recipient of a document containing the information or a
                   19 custodian or other person who otherwise possessed or knew the information;
                   20                     (g) during their depositions, witnesses, and attorneys for witnesses, in
                   21 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                   22 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                   23 they will not be permitted to keep any confidential information unless they sign the
                   24 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                   25 agreed by the Designating Party or ordered by the court. Pages of transcribed
                   26 deposition testimony or exhibits to depositions that reveal Protected Material may be
                   27 separately bound by the court reporter and may not be disclosed to anyone except as
                   28 permitted under this Stipulated Protective Order; and
MUSICK, PEELER
& GARRETT LLP
                                                                         9
ATTORNEYS AT LAW        3926508.2
                    1                     (h) any mediator or settlement officer, and their supporting personnel,
                    2 mutually agreed upon by any of the parties engaged in settlement discussions.
                    3 8.            PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                    4 IN OTHER LITIGATION
                    5               If a Party is served with a subpoena or a court order issued in other litigation
                    6 that compels disclosure of any information or items designated in this Action as
                    7 “CONFIDENTIAL,” that Party must:
                    8                     (a)    promptly notify in writing the Designating Party.             Such
                    9 notification will include a copy of the subpoena or court order;
                   10                     (b) promptly notify in writing the party who caused the subpoena or
                   11 order to issue in the other litigation that some or all of the material covered by the
                   12 subpoena or order is subject to this Protective Order. Such notification will include
                   13 a copy of this Stipulated Protective Order; and
                   14                     (c)    cooperate with respect to all reasonable procedures sought to be
                   15 pursued by the Designating Party whose Protected Material may be affected.
                   16               If the Designating Party timely seeks a protective order, the Party served with
                   17 the subpoena or court order shall not produce any information designated in this
                   18 action as “CONFIDENTIAL” before a determination by the court from which the
                   19 subpoena or order issued, unless the Party has obtained the Designating Party’s
                   20 permission. The Designating Party shall bear the burden and expense of seeking
                   21 protection in that court of its confidential material and nothing in these provisions
                   22 should be construed as authorizing or encouraging a Receiving Party in this Action
                   23 to disobey a lawful directive from another court.
                   24 9.            A   NON-PARTY’S         PROTECTED        MATERIAL        SOUGHT       TO    BE
                   25 PRODUCED IN THIS LITIGATION
                   26                     (a) The terms of this Order are applicable to information produced by a
                   27 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                   28 produced by Non-Parties in connection with this litigation is protected by the
MUSICK, PEELER
& GARRETT LLP
                                                                       10
ATTORNEYS AT LAW        3926508.2
                    1 remedies and relief provided by this Order. Nothing in these provisions should be
                    2 construed as prohibiting a Non-Party from seeking additional protections.
                    3                     (b) In the event that a Party is required, by a valid discovery request, to
                    4 produce a Non-Party’s confidential information in its possession, and the Party is
                    5 subject to an agreement with the Non-Party not to produce the Non-Party’s
                    6 confidential information, then the Party shall:
                    7                        (1) promptly notify in writing the Requesting Party and the Non-
                    8 Party that some or all of the information requested is subject to a confidentiality
                    9 agreement with a Non-Party;
                   10                        (2) promptly provide the Non-Party with a copy of the Stipulated
                   11 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                   12 specific description of the information requested; and
                   13                        (3) make the information requested available for inspection by the
                   14 Non-Party, if requested.
                   15                     (c) If the Non-Party fails to seek a protective order from this court
                   16 within 14 days of receiving the notice and accompanying information, the Receiving
                   17 Party may produce the Non-Party’s confidential information responsive to the
                   18 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                   19 Party shall not produce any information in its possession or control that is subject to
                   20 the confidentiality agreement with the Non-Party before a determination by the
                   21 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                   22 expense of seeking protection in this court of its Protected Material.
                   23               Absent a court order to the contrary, the Non-Party will bear the burden and
                   24 expense of seeking protection in this court of its Protected Material.
                   25 10.           UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   26               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   27 Protected Material to any person or in any circumstance not authorized under this
                   28 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
MUSICK, PEELER
& GARRETT LLP
                                                                       11
ATTORNEYS AT LAW        3926508.2
                    1 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                    2 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                    3 persons to whom unauthorized disclosures were made of all the terms of this Order,
                    4 and (d) request such person or persons to execute the “Acknowledgment and
                    5 Agreement to Be Bound” that is attached hereto as Exhibit A.
                    6 11.           INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                    7 PROTECTED MATERIAL
                    8               When a Producing Party gives notice to Receiving Parties that certain
                    9 inadvertently produced material is subject to a claim of privilege or other protection,
                   10 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                   11 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   12 may be established in an e-discovery order that provides for production without
                   13 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                   14 as the parties reach an agreement on the effect of disclosure of a communication or
                   15 information covered by the attorney-client privilege or work product protection, the
                   16 parties may incorporate their agreement in the stipulated protective order submitted
                   17 to the court.
                   18 12.           MISCELLANEOUS
                   19               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   20 person to seek its modification by the Court in the future.
                   21               12.2 Right to Assert Other Objections. By stipulating to the entry of this
                   22 Protective Order no Party waives any right it otherwise would have to object to
                   23 disclosing or producing any information or item on any ground not addressed in this
                   24 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                   25 ground to use in evidence of any of the material covered by this Protective Order.
                   26               12.3 Filing Protected Material. Filing Protected Material. A Party that seeks
                   27 to file under seal any Protected Material must comply with Civil Local Rule 79-5.
                   28 Protected Material may only be filed under seal pursuant to a court order authorizing
MUSICK, PEELER
& GARRETT LLP
                                                                      12
ATTORNEYS AT LAW        3926508.2
                    1 the sealing of the specific Protected Material at issue. If a Party's request to file
                    2 Protected Material under seal is denied by the court, then the Receiving Party may
                    3 file the information in the public record unless otherwise instructed by the court.
                    4 13.           FINAL DISPOSITION
                    5               After the final disposition of this Action, as defined in paragraph 4, within 60
                    6 days of a written request by the Designating Party, each Receiving Party must return
                    7 all Protected Material to the Producing Party or destroy such material. As used in
                    8 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                    9 summaries, and any other format reproducing or capturing any of the Protected
                   10 Material. Whether the Protected Material is returned or destroyed, the Receiving
                   11 Party must submit a written certification to the Producing Party (and, if not the same
                   12 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                   13 (by category, where appropriate) all the Protected Material that was returned or
                   14 destroyed and (2)affirms that the Receiving Party has not retained any copies,
                   15 abstracts, compilations, summaries or any other format reproducing or capturing any
                   16 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                   17 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                   18 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                   19 reports, attorney work product, and consultant and expert work product, even if such
                   20 materials contain Protected Material. Any such archival copies that contain or
                   21 constitute Protected Material remain subject to this Protective Order as set forth in
                   22 Section 4 (DURATION).
                   23               14.   Any violation of this Order may be punished by any and all appropriate
                   24 measures including, without limitation, contempt proceedings and/or monetary
                   25 sanctions.
                   26
                   27
                   28
MUSICK, PEELER
& GARRETT LLP
                                                                       13
ATTORNEYS AT LAW        3926508.2
                    1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                    2
                      /s/ Youssef H. Hammoud
                    3 L. Tegan Rodkey
                    4 Youssef H. Hammoud
                      PRICE LAW GROUP, APC
                    5 Counsel for Plaintiff
                    6
                      /s/ Thomas P. Quinn, Jr.
                    7 Thomas P. Quinn, Jr.
                    8 NOKES AND QUINN APC
                      Counsel for Equifax Information Services,
                    9 LLC
                   10
                      /s/ Kristin Marker
                   11 Donald E. Bradley
                   12 MUSICK, PEELER & GARRETT LLP
                      and
                   13 Kristin Marker
                   14 QUILLING, SELANDER, LOWNDS, WINSLETT
                      & MOSER, PC
                   15 Counsel for Trans Union LLC
                   16
                   17
                   18
                      FOR GOOD CAUSE SHOWN, IT IS SO
                   19 ORDERED.
                   20
                              August 28, 2019
                      DATED: ________________________
                   21
                   22
                   23
                      _____________________________________
                       _________________________
                                 _
                      HON. KAR
                   24 HON   KAREN
                                REN EE. SCOTT
                      United States Magistrate Judge
                   25
                   26
                   27
                   28
MUSICK, PEELER          8:19-cv-01099-JVS-KES: ORDER RE STIPULATED PROTECTIVE ORDER
& GARRETT LLP
                                                           14
ATTORNEYS AT LAW        3926508.2
                    1                                EXHIBIT “A”
                                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    2
                        I, _____________________________________________________ [full name] of
                    3
                        ___________________________________________________[full                           address],
                    4
                        declare under penalty of perjury that I have read in its entirety and understand the
                    5
                        Stipulated Protective Order that was issued by the United States District Court for
                    6
                        the Central District of California on ____________ in the case of William Howard
                    7
                        v. Equifax Information Services, LLC, et al., pending in the United States District
                    8
                        Court for the Central District of California, Southern Division – Santa Ana, bearing
                    9
                        Case No. 8:19-cv-01099-JVS-KES. I agree to comply with and to be bound by all
                   10
                        the terms of this Stipulated Protective Order and I understand and acknowledge that
                   11
                        failure to so comply could expose me to sanctions and punishment in the nature of
                   12
                        contempt. I solemnly promise that I will not disclose in any manner any information
                   13
                        or item that is subject to this Stipulated Protective Order to any person or entity
                   14
                        except in strict compliance with the provisions of this Order.
                   15
                                    I further agree to submit to the jurisdiction of the United States District Court
                   16
                        for the Central District of California for the purpose of enforcing the terms of this
                   17
                        Stipulated Protective Order, even if such enforcement proceedings occur after
                   18
                        termination of this action.
                   19
                                    I hereby appoint _____________________________________ [full name] of
                   20
                        __________________________________ [full address and telephone number] as
                   21
                        my California agent for service of process in connection with this action or any
                   22
                        proceedings related to enforcement of this Stipulated Protective Order.
                   23
                        Date: ___________________________________________________________
                   24
                        City and State where signed: _________________________________________
                   25
                        Printed name: _____________________________________________________
                   26
                        Signature: ________________________________________________________
                   27
                   28
MUSICK, PEELER
& GARRETT LLP
                                                                       15
ATTORNEYS AT LAW        3926508.2
                    1                                       PROOF OF SERVICE
                    2 STATE OF TEXAS, COUNTY OF COLLIN
                    3        At the time of service, I was over 18 years of age and not a party to this
                      action. I am employed in the County of Collin, State of Texas. My business
                    4
                      address is 6900 N. Dallas Parkway, Suite 800, Plano, Texas 75024.
                    5
                             On August 27, 2019, I served true copies of the following document(s)
                    6 described as AGREED PROTECTIVE ORDER on the interested parties in this
                    7 action as follows:
                    8                                SEE ATTACHED SERVICE LIST
                    9               BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said
                   10               document(s) to be served by means of this Court’s electronic transmission of
                                    the Notice of Electronic Filing through the Court’s transmission facilities, to
                   11               the parties and/or counsel who are registered CM/ECF Users set forth in the
                   12               service list obtained from this Court.
                   13      I declare under penalty of perjury under the laws of the United States of
                   14 America that the foregoing is true and correct and that I am employed in the office of
                      a member of the bar of this Court at whose direction the service was made.
                   15
                   16      Executed on August 27, 2019, at Plano, Texas.

                   17
                   18                                                 /s/ Kristin Marker
                                                                      Kristin Marker
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
MUSICK, PEELER
& GARRETT LLP
                                                                       16
ATTORNEYS AT LAW        3926508.2
                    1                                SERVICE LIST
                    2
                      Youssef H. Hammoud                   Thomas P. Quinn, Jr.
                    3 youssef@pricelawgroup.com            tquinn@nokesquinn.com
                    4 Lauren Tegan Rodkey                  Nokes and Quinn APC
                      tegan@pricelawgroup.com              410 Broadway, Suite 200
                    5 Price Law Group, APC                 Laguna Beach, CA 92651
                    6 6345 Balboa Boulevard, Suite 247     (949) 376-3500
                      Encino, CA 91316                     (949) 376-3070 Fax
                    7 (818) 600-5596                       Counsel for Equifax Information
                    8 (818) 600-5426 Fax                   Services, LLC
                      Counsel for Plaintiff
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
MUSICK, PEELER
& GARRETT LLP
                                                          17
ATTORNEYS AT LAW        3926508.2
